Citation Nr: 1224880	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-40 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.  

5.  Entitlement to a rating in excess of 10 percent for closed fracture and dislocation with instability and posttraumatic degenerative joint disease of the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969, August 1970 to August 1973, and from February 1975 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2012, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to ratings in excess of 10 percent for the Veteran's service connected right knee, left knee, and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.   In an unappealed June 2004 rating decision, the RO denied the Veteran's claim for service connection for right ankle disability.

2.  Evidence associated with the claims file since the June 2004 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right ankle disability.

3.  A right ankle sprain was noted in service, and the Veteran has credibly asserted continued right ankle disability since service and competent medical and other evidence tends to support a finding that the Veteran's posttraumatic degenerative joint disease of the right ankle had its onset in service.


CONCLUSIONS OF LAW

1.  The RO's June 2004 denial of the Veteran's claim for service connection for right ankle disability is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for right ankle disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011) (as in effect for claims filed on and after August 29, 2001).

3.  Resolving doubt in favor of the Veteran, service connection for posttraumatic degenerative joint disease of the right ankle is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the request to reopen the claim for service connection for right ankle disability, and the favorable disposition of the claim for service connection on the merits, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

II.  Analysis

A.  Request to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In a June 2004 rating decision, the RO denied service connection for a right ankle disability.  Although notified of the June 2004 denial in a letter the same month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  The RO's June 2004 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105;38 C.F.R. §§ 3.104, 20.302, 20.1103.

The pertinent evidence at that time included the Veteran's service treatment records, which reflect treatment for a right ankle sprain in July 1975, post-service VA outpatient treatment records noting complaints of right ankle pain as early as 2002, and the report of a June 2004 VA examination, in which the examiner indicated that he could not determine whether the Veteran's current posttraumatic degenerative joint disease of the right ankle was incurred in service without resort to speculation.  The RO denied the claim, noting that although the Veteran was treated for right ankle sprain in service, no permanent residual or chronic disability subject to service connection is shown in service treatment records or demonstrated by evidence following service.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims for service connection in May 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's June 2004 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since June 2004 includes further VA outpatient treatment records dated through 2008; the transcript of the Veteran's May 2012 Board hearing; and various written statements provided by the Veteran, and by his representative, on his behalf.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a right ankle disability.  At the time of the June 2004 RO rating decision, there was no evidence of chronic right ankle disability since service.  At the Veteran's May 2012 Board hearing, he testified that he had experienced chronic right ankle pain since the service, and he indicated that the onset of his was the documented in-service injury as well as continued parachute jumps during service following the initial injury.

The Board finds that the above-described evidence is "new" in that it was not before agency decision makers at the time of the June 2004 final denial of the petition to reopen the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that confirms current diagnosis of a right ankle disability, and when considered along with the Veteran's assertions as to continuity of right ankle symptoms since service, provides a potential link between this current disability and active duty service.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a right ankle disability, and raises a reasonable possibility of substantiating the claim. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for right ankle disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Claim for Service Connection, on the Merits

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for right ankle disability-currently diagnosed as posttraumatic degenerative joint disease of the right ankle-is warranted.

The Veteran's service treatment records reflect that he was treated for right ankle pain following a basketball injury in July 1975.  The examiner noted that there was swelling and discoloration of the ankle.  A sprained ankle was indicated.  Further treatment records document only complaints related to the left ankle, though they confirm that the Veteran participated in a high number of parachute jumps.  There were no right ankle abnormalities found on the Veteran's December 1978 discharge examination. 

Following service, a July 2002 VA outpatient treatment report reflects that the Veteran complained of problems with both ankle and knees.  In September 2002, the Veteran complained of chronic bilateral knee and ankle pain due to parachute jumps in service.  A diagnosis of degenerative joint disease of the ankle was indicated.  

On VA examination in June 2004, the Veteran reported that he had experienced right ankle symptoms since the initial sprain in service in 1975.  After eliciting a complete history from the Veteran, reviewing the claims file, and performing a physical examination for the Veteran, the examiner assigned a diagnosis of posttraumatic degenerative arthritis of the right ankle, status post sprain.  The examiner noted that the Veteran had normal x-rays in the 1980s when examined and there was no indicated problem on examination at that time.  The examiner commented that the Veteran had subsequently developed degenerative changes.  He opined that it was not possible to state that the right ankle arthritis is the result of his parachute jumps in service without resort to unfounded speculation.

Continued VA outpatient treatment records reflect treatment for right ankle disability.

During the Veteran's May 2012 Board hearing, the Veteran reported that he had experienced continuous right ankle symptoms since the initial in-service injury in 1975.   He did not recall when he first received treatment for his right ankle disability after service, but indicated that he had undergone treatment at the Fayetteville VA Medical Center.

The foregoing medical and lay evidence supports the notion that the Veteran developed a right ankle disability during active service and that he has experienced problems with his right ankle continuously ever since, eventually developing posttraumatic degenerative joint disease.  The Veteran is competent to report his own symptoms, especially when the circumstances of the incurrence are consistent with his military record and history.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  In this case, the record clearly reflects that the Veteran initially injured his right ankle in service.  Furthermore, the Veteran's complaints of injury are consistent with his recorded parachute jumps.

The Board acknowledges the opinion of the VA examiner to the effect that he could not comment as to the etiology of the Veteran's right ankle disability. The Board finds, however, that there is sufficient evidence to establish the onset of right ankle disability.  Moreover, there is no medical evidence to the effect that the Veteran's posttraumatic degenerative joint disease of the right ankle is less likely than not related to service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for posttraumatic degenerative arthritis of the right ankle are met. 

ORDER

As new and material evidence has been received, to the claim for service connection for right ankle disability is reopened.

Service connection for posttraumatic degenerative arthritis of the right ankle is granted.



REMAND

After a review of the Veteran's claims file, the Board finds that additional RO action on the remaining claims for higher rating is warranted.  

The record reflects that the Veteran was last afforded VA examinations to evaluate his service-connected right knee, left knee, and left ankle disabilities in September 2008.  During the Veteran's May 2012 Board, he expressly indicated that these disabilities had worsened since the last examination.  

Under these circumstances, the Board finds that more contemporaneous examinations-with medical findings responsive to the applicable criteria for rating each disability under consideration-are needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, shall result in denial of the claims for higher rating.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

In addition, the record reflects that the Veteran receives treatment at the Fayetteville VA Medical Center (VAMC).  While records through June 2008 are associated with the claims file, more recent treatment records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain from the Fayetteville VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since June 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination of his right knee, left knee, and left ankle by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Right and Left Knee- The examiner should describe all symptomatology related to the Veteran's right and left knee disabilities.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the right and left knees.  The examiner should specify at what degree in motion pain begins.  The examiner must also specifically address whether the Veteran's right or left knee shows instability or whether there is recurrent subluxation.  Finally, the examiner should describe any functional loss pertaining to the right or left knee due to pain or weakness, and document all objective evidence of those symptoms.  The examiner should also indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.

Left Ankle- The physician should conduct range of motion studies of the left ankle (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should also provide an assessment as to whether the Veteran's overall range of motion of the left ankle is best characterized as moderately or markedly limited, as well as provide comment as to whether there is any ankylosis of the left ankle, malunion of the os calcis or astagalus, or astragalectomy.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached.

3. If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should then readjudicate the remaining claims.  If the claims remain denied, the RO/AMC should issue and appropriate supplemental statement of the case and should afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


